Citation Nr: 0426668	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975.

The current appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The RO, in pertinent part, 
granted entitlement to a temporary total evaluation of 100 
percent necessitating convalescence following back surgery 
effective October 9, 2000, and reinstated the prior 20 
percent evaluation for chronic lumbar strain effective 
January 1, 2001.

In December 2003 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request for a video conference hearing before a Veterans Law 
Judge.  In June 2004 the veteran provided oral testimony 
before the undersigned Veterans Law Judge via a video 
conference with the RO, a transcript of which has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal which is compliant with 
Quartuccio, supra.

The Board's review of the evidentiary record discloses that 
the veteran has been diagnosed with degenerative disc disease 
(DDD) in addition to chronic lumbar strain.  While the RO has 
construed DDD as not part of the service-connected low back 
disability, the Board notes that competent medical authority 
has not provided an opinion in this regard.  Certainly the 
issue of service connection for DDD is inextricably 
intertwined with the issue prepared and certified for 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The Board notes that the veteran was last formally examined 
by VA as to the severity of his chronic lumbar strain in 
December 2002.  The examiner clearly recorded on the 
examination report that the claims file had not been made 
available for review in conjunction with the examination.

The fact that the December 2002 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Additionally, the Board notes that the examination in 
December 2002, and the examinations prior thereto do not 
address functional loss due to pain, etc., per 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back 
symptomatology since December 2002.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran respectively 
by an orthopedic surgeon and a 
neurologist or other available 
appropriate medical specialist(s) 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his service-
connected chronic lumbar strain, and the 
etiology of any other low back disorders 
which may be present, particularly DDD, 
and whether any is/are causally related 
to the service-connected chronic lumbar 
strain.


The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003), the previous and 
amended criteria for rating spinal 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

(1) Is it at least as likely as not that 
any chronic acquired low back disorder(s) 
particularly DDD found on examination 
is/are causally related to the service-
connected chronic lumbar strain?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
chronic lumbar strain aggravates any 
chronic acquired low back disorder(s) 
found on examination?

(3) If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired low back disorder(s) found on 
examination;





(b) The increased manifestations, which, 
in the examiners' opinions, is/are 
proximately due to the service-connected 
chronic lumbar strain based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired low back 
disorder(s) found on examination is/are 
proximately due to the service-connected 
chronic lumbar strain.

The medical specialists must also address 
the following medical issues:

(a) Does the service-connected chronic 
lumbar strain involve only the nerves, or 
does it also involve the muscles and 
joint structure?

(b) Does the service-connected chronic 
lumbar strain cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
chronic lumbar strain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected chronic lumbar strain, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected chronic lumbar 
strain.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected chronic 
lumbar strain, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected chronic lumbar 
strain.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to 
service connection for a chronic acquired 
low back disorder (DDD) as secondary to 
service-connected chronic lumbar strain, 
and readjudicate the claim of an 
increased evaluation for service-
connected chronic lumbar strain.  In so 
doing, the VBA AMC should document its 
consideration of the application of 
38 C.F.R. § 3.310(a) (2003), and Allen, 
supra, as to secondary service 
connection.  The VBA AMC should document 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2003), 
and the previous and amended criteria for 
rating spinal disabilities as to 
increased evaluation.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim an increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


